Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 27, 2022

                                            No. 04-22-00222-CV

                                   IN RE HOME DEPOT, USA, INC.

                                            Original Proceeding 1

                                                   ORDER

        On April 14, 2022, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on April 27, 2022.



                                                                      _____________________________
                                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2022.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020-CI-20642, styled John Davidsmeyer v. Home Depot USA, INC.,
Raymond Garza, Linda Briseno, Axel Arrendondo, and Christian Rojero, pending in the 407th Judicial District Court,
Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.